The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claims 1-25 are pending.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on July 29, 2020 and February 9, 2021 are being considered by the examiner.

Claim Objections
Claims 8-9, and 12 are objected to because of the following informalities:  improper Markush group format. According MPEP § 2171.05(h), one acceptable form of alternative expression, which is commonly referred to as a Markush group, recites members as being “selected from the group consisting of A, B and C.” See Ex parte Markush, 1925 C.D. 126 (Comm’r Pat. 1925).   Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 10 recites the broad recitation” A chromatographic elution buffet kit comprising (a) a first buffer solution…and (b) a second buffer solution”, and the claim also recites “further comprising a non-buffet salt” which is the narrower statement of the range/limitation. . The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 21, lines 2-3, recites the limitation “that is configured to accept and hold the ion-exchange chromatography material” which renders the claim indefinite because f the scope of the claimed subject matter cannot be determined by one having ordinary skill in the art.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-25 are rejected under 35 U.S.C. 103 as being unpatentable as obvious over Lin et al. (U.S. Patent Application Publication 2014/0179008 A1 or U.S. Patent 8,921,113).
With regard to the limitations of claims 1, 3, 5, 7, and 25, Lin discloses a buffer kit comprising: 
a) a first eluent solution including at least four buffer salts where at least three of the four buffer salts are a monovalent buffer salt, have a net negative charge or a net neutral zwitterionic charge over a pH range of about 6 to about 10, and include a sulfonate group and an amine, where the first eluent solution has a first pH of about 6 and a total buffer salt concentration of greater than about 25 millimolar; 
b) a second eluent solution including at least four buffer salts where at least three of the four buffer salts are a monovalent buffer salt, have a net negative charge or a net neutral zwitterionic charge over a pH range of about 6 to about 10, and include a sulfonate group and an amine, where the second eluent solution has a second pH of about 10 and a total buffer salt concentration of greater than about 25 millimolar; whereby the buffer kit provides a linear pH gradient, based on a function of time and pH values, that forms an approximately straight line for at least a pH range of about pH 6 to about pH 10, in which the first eluent solution and the second eluent solution each further include a monovalent non-buffer ionic salt selected from the group consisting of sodium chloride, potassium chloride, sodium methanesulfonate, and a combination thereof, and in which the four buffer salts of the first eluent solution comprise: a first buffer salt that includes 2-(N-morpholino)ethanesulfonate (MES), a second buffer salt that includes 3-(N-morpholino)propanesulfonate (MOPS), a third buffer salt that includes (tris(hydroxymethyl)methylamino) propane-1-sulfonate (TAPS), and a fourth buffer salt that includes 3-(cyclohexylamino)-2-hydroxy-1-propanesulfonate (CAPSO) (claims 1-9). 
With regard to the limitations of claim 1, 3, 5, 7, and 25, Lin does not disclose that the chromatographic elution buffer solution comprises a fifth pKa value that ranges from 9.5 to 11.
It is worth to mention that “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from there having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)  (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).
Therefore, it would have been obvious to one having ordinary skill in the art before filing date of the claimed invention to incorporate the fifth pKa value that ranges from 9.5 to 11 in Lin’s chromatographic elution buffer solution with reasonable expectation of success, and thus to arrive at the subject matter of instant claims 1, 3, 5, 7, and 25.
With regard to the limitations of claim 2, Lin discloses that the straight line for the pH range of pH 6 to pH 10 has a correlation coefficient greater than 0.97, which is within the claimed range. Using a different metric, the straight line for the pH range of pH 6 to pH 10 can have a mean absolute percent error of less than 1.4% (paragraph [0008]).
With regard to the limitations of claims 4 and 8, Lin discloses that regarding the first eluent solution, it may include at least four buffer salts where at least three of the four buffer salts have particular properties, which are a) the buffer salts are monovalent buffer salts, b) have a net negative charge or a net neutral zwitterionic charge over a pH range of about 6 to about 10, and c) include a sulfonate group and an amine (paragraph [0047]).
With regard to the limitations of claim 6, Lin discloses that a one of the at least four buffer salts is selected from the group consisting of TRIS and phosphate (paragraph [0009]).
With regard to the limitations of claim 9, Lin discloses that the at least four buffer salts may be the same chemical species for both the first eluent solution and the second eluent solution. For example, the first eluent solution and the second eluent solution both contain the following four buffer salts, which are 2-(N-morpholino)ethanesulfonate (MES), 2-[bis(2-hydroxyethyl)amino]ethanesulfonate (BES), N-[tris(hydroxymethyl) methyl]-3-aminopropanesulfonate (TAPS), 3-(cyclohexylamino)-2-hydroxy-1-propane sulfonate (CAPSO) (paragraphs [0055], [0060]-[0061], [0064], etc.).  
With regard to the limitations of claims 10-13, 20-22, and 24, Lin discloses that in regards to the above method, the first eluent solution and second eluent solution further includes a monovalent non-buffer ionic salt. The monovalent non-buffer ionic salt can select sodium chloride, potassium chloride, sodium methanesulfonate, or a combination thereof. In regards to the above method, the first pH value is 6 and the second pH value is 10. The first and second eluent solutions can each have a total buffer salt concentration of greater than 25 millimolar. The monovalent non-buffer ionic salt can have a concentration of 15 millimolar or greater, which is within the claimed range asper claim 13 (paragraphs [0020] – [0021], [0027]). The chromatographic separation device includes a cation exchange resin where each of the buffer salts for the first and second eluent solutions do not bind to the cation exchange resin (paragraphs [0016], [0044]).
With regard to the limitations of claims 14-15, Lin discloses that a highest buffer concentration of the at least four buffer salts is not greater by more than 60% of a lowest buffer concentration of the at least four buffer salts. Similarly, for the second eluent solution, a highest buffer concentration of the at least four buffer salts are not greater by more than 60% of a lowest buffer concentration of the at least four buffer salts, which overlaps the claimed range (claim 5; paragraph [0006]).
It is noted the following. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).
With regard to the limitation of instant claims 14-15, in the absence of showing the critically, it would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the concentration of each buffer salts in the chromatographic elution buffer kit within the claimed ranges with reasonable expectation of success.  
With regard to the limitations of claims 16-18, Lin discloses that the linear pH gradient is an approximately straight line with a correlation coefficient greater than 0.97, where the first pH value is 6 and the second pH value is 10; a linear conductivity gradient is generated, at the same time, as the step of generating the linear pH gradient. The generated linear pH gradient has increasing pH values as a function of time and the generated linear conductivity gradient has increasing conductivity values as a function of time, which are fully correlated with the claimed limitations of a plot of pH versus volume percent, and a plot of conductivity versus volume percent (paragraphs [0014] – [0015]; claims 16 and 22; FIG. 73).
With regard to the limitations of claim 19, Lin discloses that the conductivity of the first buffer solution and the conductivity of the second buffer solution are mainly within the claimed ranges (FIGs. 1 and 8).
It is noted that the conductivities of the first and the second buffer solutions are result effective variables, and therefore, it is within the skill of those skilled in the art to find the optimum value of a result effective variable, as per In re Boesch and Slaney 205 USPQ 215 (CCPA 1980): Discovery of optimum value of a result effective variable in known process is ordinarily within the skill in the art and would have been obvious.     
With regard to the limitations of claim 23, Lin discloses that cation exchange chromatography is well-suited for separating and characterizing MAb samples. In an embodiment, a MAb sample can be injected onto a cation exchange column where the eluent is initially at a relatively low pH. This ensures that most of the MAb variants are positively charged, and thus, will bind to the cation exchange stationary phase. A linear pH gradient can be applied to the column causing the pH to increase linearly as a function of time. The increasing pH will titrate the acid groups on the MAb and cause the net positive charge to decrease. For example, protonated amine groups will transition from a positive charge to neutral and carboxylic acid groups will transition from neutral to a negative charge. At a certain pH during the linear pH gradient, the net charge will eventually become neutral (i.e. isoelectric point). The affinity of the MAb variant to the cation exchange column will decrease significantly when the MAb variant has a net neutral charge, and thus, will result in it being eluted from the column (paragraph [0044]).
The following reference is considered pertinent to the Applicant disclosure includes Kroner et al. “Systematic generation of buffer systems for pH gradient ion exchange chromatography and their application”, Journal of Chromatography A, 1285 (2013), pp. 78-87 is shown on the Notice of References Cited Form (PTO-892). 
Kroner disclose pH gradient protein separations are widely used techniques in the field of protein analytics, of which isoelectric focusing is the most well-known application. The chromatographic variant, based on the formation of pH gradients in ion exchange columns is only ra rely applied due to the difficulties to form controllable, linear pH gradients over a broad pH range. Kroner describes a method for the systematic generation of buffer compositions with linear titration curves, resulting in well controllable pH gradients. To generate buffer compositions with linear titration curves an in-silica method was successfully developed. With this tool, buffer compositions for pH gradient ion exchange chromatography with pH ranges spanning up to 7.5 pH un its were established and successfully validated. Subsequently, the buffer systems were used to characterize the elution behavior of 22 different model proteins in cation and anion exchange pH gradient chromatography. The results of both chromatographic modes as well as isoelectric focusing were compared to describe differences in between the methods (abstract).
It is well settled that the Applicants have to use the closest prior art to run a consecutive “back-to-back” test to show unexpected results, if any. “Showing unexpected results over one of two equally close prior art references will not rebut prima facie obviousness unless the teachings of the prior art references are sufficiently similar to each other that the testing of one showing unexpected results would provide the same information as to the other”. In re Johnson, 747 F.2d 1456, 1461, 223 USPQ 1260, 1264 (Fed. Cir. 1984).   
	         Objective evidence which must be factually supported by an appropriate affidavit or declaration to be of probative value includes evidence of unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant. See, for example, In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984) (“It is well settled that unexpected results must be established by factual evidence.” “[A]ppellants have not presented any experimental data showing that prior heat-shrinkable articles split. Due to the absence of tests comparing appellant’s heat shrinkable articles with those of the closest prior art, we conclude that appellant’s assertions of unexpected results constitute mere argument.”). See also In re Lindner, 457 F.2d 506, 508, 173 USPQ 356, 358 (CCPA 1972); Ex parte George, 21 USPQ2d 1058 (Bd. Pat. App. & Inter. 1991). See MPEP 716.01(c).
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. BERNSHTEYN whose telephone number is (571)272-2411.  The examiner can normally be reached on 9AM-5PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL M. BERNSHTEYN/Primary Examiner, Art Unit 1764